IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CHARLES DUFFY,                         §
                                        §
       Defendant Below,                 §    No. 412, 2020
       Appellant,                       §
                                        §    Court Below - Superior Court
       v.                               §    of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §    Cr. I.D. No. 84006719DI (S)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: January 19, 2021
                          Decided:   January 25, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                   ORDER

      After consideration of the notice to show cause and the responses, it appears

to the Court that:

      (1)    On December 2, 2020, the appellant, Charles Duffy, filed a notice of

appeal from a Superior Court order denying a motion for sentence modification. The

Superior Court order was dated October 29, 2020, and docketed on October 30,

2020. Under Supreme Court Rules 6 and 11, a timely notice of appeal should have

been filed on or before November 30, 2020.

      (2)    On December 3, 2020, the Senior Court Clerk issued a notice directing

Duffy to show cause why this appeal should not be dismissed as untimely filed. In
response to the notice to show cause, Duffy states that his efforts to file a notice of

appeal were delayed because of restrictions imposed because of the COVID-19

pandemic have limited inmates’ access to the prison law library. He also explains

that he was unable to include certain documents, such as an inmate account statement

and a copy of the order from which he sought to appeal, with his notice of appeal

because of pandemic-related delays and restrictions. In response, the State observes

that Duffy was able to file a timely notice of appeal in another case in September

2020, just a few months before.

      (3)    Duffy’s inability to include an inmate account statement or a copy of

the order from which he sought to appeal is not a basis for reversal. This Court

“affords pro se litigants a degree of leniency in filing documents on appeal.”1 But

this Court lacks jurisdiction to consider an appeal when the notice of appeal is not

timely filed, unless the appellant can demonstrate that the failure to file a timely

notice of appeal is attributable to court-related personnel.2 A notice of appeal must

be received by the Court within the applicable time period to be effective.3 Although

this Court issued an order extending filing deadlines that expired between March 23,

2020 and June 30, 2020, due to the COVID-19 pandemic, the November 30, 2020,

deadline for Duffy to file his notice of appeal was not affected by that order. Duffy


1
  Beck v. Del. Attorney General, 2018 WL 619708, at *1 (Del. Jan. 29, 2018).
2
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
3
  Del. Supr. Ct. R. 10(a).

                                           2
has demonstrated his ability to file a timely notice of appeal during the pandemic,

and the failure to file a timely appeal in this case is not attributable to court-related

personnel.4 Therefore, the appeal must be dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                         BY THE COURT:


                                         /s/ Tamika R. Montgomery-Reeves
                                                     Justice




4
 See Campbell v. State, 2018 WL 500130 (Del. Jan. 19, 2018) (dismissing untimely appeal,
where the appellant argued that three weeks elapsed before the prison law library notified
him that the library did not have the forms to file an appeal and “two weeks passed before
the Superior Court informed him that he had filed his notice of appeal in the wrong court
and needed to file his notice of appeal in the Supreme Court”); Johnson v. State, 2006 WL
197180 (Del. Jan. 24, 2006) (holding that untimeliness of appeal was not attributable to
court-related personnel where appellant argued that he had to wait several weeks before
gaining access to the prison law library).

                                            3